HENDRY, Judge.
Caridad Macias, plaintiff below, appeals from an adverse final judgment after a non-jury trial on the issue of automobile insurance coverage. The trial court found that appellant failed to give notice of the automobile accident and to provide proof of claim to appellee Bankers Insurance Company. As a result, the trial court found that appellee was presumed to have been prejudiced by this failure. We reverse on the basis that it is well settled in Florida that the defense of lack of notice and other breaches of a cooperation clause by an *1021insured require a showing of substantial prejudice to the rights of the insurer. Ramos v. Northwestern Mutual Insurance Co., 336 So.2d 71 (Fla.1976); Donnell v. Industrial Fire & Casualty Insurance Co., 439 So.2d 974 (Fla. 3d DCA 1983); Travelers Insurance Co. v. Jones, 422 So.2d 1000 (Fla. 4th DCA 1982), rev. denied, 431 So.2d 990 (Fla.1983); United States Fidelity & Guaranty Co. v. Perez, 384 So.2d 904 (Fla. 3d DCA), rev. denied, 392 So.2d 1381 (Fla.1980). We remand so that appellee may make this showing, if it is able to do so. All other points are affirmed.
Reversed and remanded in part, affirmed in part.